Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 01/05/2022, the following occurred:  No claims were amended.  
Claims 5-17 were previously canceled.
Claims 1-4 and 18-21 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-4 and 18-21 are the inclusion of the limitation in the claims, a method for populating an electronic medical record (EMR) utilizing wireless earpieces, comprising: determining by the wireless earpieces an identity of a user of the wireless earpieces; linking the wireless earpieces to a wireless device associated with a health care provider, wherein the wireless earpieces comprise at least one earpiece further comprising: a frame, at least one microphone, a processor operatively connected to the at least one microphone, a wireless transceiver for connecting to the wireless device, the wireless transceiver operatively connected to the processor, at least one biometric sensor operatively connected to the processor, at least one inertial sensor operatively connected to the processor, and at least one memory operatively connected to the processor and disposed within the frame; receiving at the wireless earpieces and from the wireless device associated with the health care provider a plurality of EMR settings used for performing a set of sensor measurements of the user of the wireless earpieces; performing the set of sensor measurements of the user of the wireless earpieces utilizing the at least one biometric sensor, the at least one microphone and the at least one inertial sensor of the wireless earpieces based on the EMR settings received from the health care provider; wherein the set of sensor measurements comprises at least position data of the user and orientation data of the user sensed by the at least one inertial sensor and biometric data of the user sensed by the at least one biometric sensor; wherein the set of sensor measurements further comprises a date and time associated with the set of sensor measurements; determining by the 

The most remarkable prior art of record is as follows:
Rodriguez et al.:  U.S. Patent Application Publication U.S. 2017/0185716 A1
Ortiz et al.:  U.S. Patent Application Publication U.S. 2016/0210429 A1
Acquista et al.:  U.S. Patent Application Publication U.S. 2014/0275928 A1
Kamen et al.:  U.S. Patent Application Publication U.S. 2014/0188516 A1
O’Keefe:  U.S. Patent Application Publication U.S. 2015/0149207 A1
Bellam et al.:  U.S. Patent Application Publication U.S. 2005/0251423 A1
LeBoeuf et al.:  U.S. Patent Application Publication U.S. 2008/0146892 A1
Lee et al.:  U.S. Patent Application Publication U.S. 2018/0103874 A1  
Gross et al.:  U.S. Patent Application Publication U.S. 2016/0116351 A1
Berardinelli et al.:  WIPO Publication WO 2017/062621 A1
Ballantyne et al.:  WIPO Publication WO 2013/177357 A1
Edwards, Wireless Sensors Relay Medical Insight To Patients and Caregivers, May 2012, IEEE Signal Processing Magazine [8], doi: 10.1109/MSP.2012.2183489 (Year: 2012)


  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686